Citation Nr: 0400889	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder secondary to exposure to asbestos.

2.  Entitlement to service connection for sinusitis secondary 
to exposure to asbestos.

3.  Entitlement to service connection for a colon disorder, 
to include ulcerative colitis, secondary to exposure to 
ionizing radiation or to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  Although 
the appellant has responded to an asbestos exposure 
questionnaire, he did not provide a description of his post-
service employment duties.  This additional information 
should be obtained.

Further, VA is required to provide a medical examination when 
it is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant has alleged exposure to 
asbestos during his service.  He has provided medical 
literature indicating a relationship between exposure to 
asbestos and gastrointestinal cancer and respiratory 
disorders.  The appellant's medical records indicate symptoms 
of respiratory disorders and gastrointestinal disorders.  
There is no medical opinion as to whether the appellant has 
an asbestos-related lung disorder, nose or throat disorder, 
or gastrointestinal disorder that was incurred in service.

Accordingly, in order to afford due process to the appellant, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

1.  The RO should contact the appellant 
and request that he submit a complete and 
specific employment history from his 
separation from service in August 1965 
until 1988.  The appellant should 
describe the majority of the duties that 
he was required to perform for each 
employer.

2.  Following the above, the appellant 
should be afforded a VA respiratory 
examination by a pulmonologist to 
determine whether the appellant has a 
current asbestos-related lung disorder 
that is related to his military service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The report of 
examination should include a detailed 
account of all manifestations of 
pulmonary pathology found to be present.

The examiner should express an opinion as 
to whether the appellant has an asbestos-
related lung disorder that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service as a 
machinist's mate.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.

3.  The appellant should be afforded a VA 
nose, sinus, larynx, and pharynx 
examination to determine whether the 
appellant has a current disorder of the 
nose or throat, to include sinusitis, 
that is related to his military service, 
specifically to his exposure to asbestos.  
The claims folder should be made 
available to the examiner for review 
before the examination.

The examiner should express an opinion as 
to whether the appellant has an sinusitis 
or another disease of the nose of throat 
that is asbestos-related lung disorder 
that is "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due 
to" (50%), "less likely than not due 
to" (less than 50% likelihood), or "not 
due to" the appellant's military service 
as a machinist's mate, particularly to 
his exposure to asbestos.

As noted, the term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.  The 
examiner should provide a complete 
rationale for any opinion provided.

4.  The appellant should be afforded a VA 
intestines examination to determine 
whether the appellant has a current 
intestinal disorder, to include colitis 
that is related to his military service, 
specifically to his exposure to asbestos.  
The claims folder should be made 
available to the examiner for review 
before the examination.

The examiner should express an opinion as 
to whether the appellant has colitis or 
another intestinal disorder that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service as a 
machinist's mate, particularly his 
exposure to asbestos or possible exposure 
to X-ray radiation.

Again, the term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


